Citation Nr: 0927047	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  06-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating in excess of 10 percent 
for service-connected left upper extremity neuropathy 
(minor).

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to an effective date earlier than January 16, 
2006, for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

5.  Entitlement to an effective date earlier than January 16, 
2006, for eligibility for Dependents' Educational Assistance 
(DEA), pursuant to Chapter 35 of Title 38, United States 
Code.



REPRESENTATION

Appellant represented by:	John S. Berry, Esquire

ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to January 
1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions dated in July 2005, 
February 2006, June 2006, January 2007 and July 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  

The July 2005 rating decision granted entitlement to service 
connection for PTSD, assigning a 30 percent evaluation, 
effective from February 2005; the February 2006 rating 
decision assigned a 50 percent rating, effective from 
February 2005 for the Veteran's service-connected PTSD.  In 
this regard, the Board notes that on a claim for an increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Since the grant of the 50 percent 
rating is not a full grant of the benefits sought on appeal, 
and since the Veteran did not withdraw his claim of 
entitlement to a higher initial rating for PTSD, the matter 
remains before the Board for appellate review.

The January 2007 rating decision granted entitlement to TDIU, 
effective from January 2006; and established basic 
eligibility to Dependents' Educational Assistance, effective 
from January 2006.  The June 2006 rating decision granted 
entitlement to service connection for service-connected left 
upper extremity neuropathy, assigning a 10 percent 
evaluation, effective from February 2005.  The July 2008 
rating decision denied entitlement to service connection for 
a liver disorder.  The Veteran appealed those decisions to 
BVA, and the case was referred to the Board for appellate 
review. 

The Board notes that the Veteran's appeal originally included 
the issues of entitlement to an initial rating in excess of 
20 percent for service-connected residuals of a shell 
fragment wound, left shoulder, with tendonitis and bursitis, 
retained foreign body (Muscle Groups III and IV);entitlement 
to an initial rating in excess of 10 percent for service-
connected chronic strain of the lumbosacral spine with 
degenerative disc disease of L1 to L4; entitlement to an 
initial compensable rating for service-connected 
musculoligamentous strain of the right knee with mild joint 
space narrowing, prior to November 17, 2006; entitlement to 
an initial rating in excess of 10 percent for service-
connected musculoligamentous strain of the right knee with 
mild joint space narrowing, on and after November 17, 2006; 
entitlement to an initial compensable rating for service-
connected left ear hearing loss; and entitlement to service 
connection for right ear hearing loss.  However, the Board 
finds that the Veteran has not perfected his appeal with 
regard to these issues. 

With regard to the Veteran's claim for entitlement to an 
initial rating in excess of 20 percent for service-connected 
residuals of a shell fragment wound, left shoulder, with 
tendonitis and bursitis, retained foreign body (Muscle Groups 
III and IV); the Board notes that this issue was included in 
the Veteran's September 2005 notice of disagreement (NOD).  A 
February 2006 statement of the case (SOC) was subsequently 
issued.  However, on the Veteran's April 2006 Substantive 
Appeal (VA Form 9), the Veteran indicated that he had read 
the SOC and that he was only appealing the evaluation of 
PTSD.  In this regard, the Veteran's attached argument only 
addressed the issue of entitlement to a rating in excess of 
50 percent for PTSD.  The Veteran and his attorney have not 
submitted any further argument with respect to this issue.  
Absent any indication that the appellant has perfected his 
appeal of this issue, the Board finds that it is not in 
appellate status, and as such, will not be further discussed 
in the decision below.  See 38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.101 (2008) (defining Board's 
jurisdiction).

With regard to the Veteran's remaining claims, entitlement to 
an initial rating in excess of 10 percent for service-
connected chronic strain of the lumbosacral spine with 
degenerative disc disease of L1 to L4; entitlement to an 
initial compensable rating for service-connected 
musculoligamentous strain of the right knee with mild joint 
space narrowing, prior to November 17, 2006; entitlement to 
an initial rating in excess of 10 percent for service-
connected musculoligamentous strain of the right knee with 
mild joint space narrowing, on and after November 17, 2006; 
entitlement to an initial compensable rating for service-
connected left ear hearing loss; and entitlement to service 
connection for right ear hearing loss, the Board notes that 
the Veteran did not perfect his appeal as to these issues 
either.  The Veteran submitted an NOD as to these issues in 
January 2006, and a February 2006 SOC was issued.  The 
Veteran did not submit a Substantive Appeal.  However, in 
January 2007, a supplemental statement of the case (SSOC) was 
issued based on additional evidence received.  The notice 
sent with the January 2007 SSOC informed the Veteran that 
when referring to a "formal appeal" the RO meant a 
completed and signed VA Form 9, like the one enclosed with 
his SOC.  The letter continued that if he wished to continue 
his appeal to the Board, he had 60 days from the date of that 
letter to submit a VA Form 9.  The letter also stated that if 
he did not wish to continue his appeal to the Board, he did 
not need to do anything.  Because the Veteran did not respond 
with a VA Form 9, or any additional evidence or argument as 
to these issues, the Board finds that these issues are not in 
appellate status, and as such, will not be further discussed 
in the decision below.  See 38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2008); 38 C.F.R. § 20.101 (2008).

The Board is cognizant of the U.S. Court of Appeals for 
Veterans Claims recent opinion in Percy v. Shinseki, 23 Vet. 
App. 37 (2009), which held that by treating a disability 
rating matter as if it were part of a Veteran's timely filed 
substantive appeal for many years, VA waived any objections 
it might have had to the timeliness and adequacy of the 
appeal with respect to the matter.  However, the Board finds 
that this case is distinguishable from Percy because VA did 
not treat the Veteran's claims as if they were on appeal for 
many years.  In this regard, as was noted above, the Veteran 
did not respond to the January 2007 SSOC with any additional 
evidence or argument that could be construed as a 
continuation of his appeal.  To the contrary, the Veteran was 
informed in the notice letter sent with the January 2007 SSOC 
that if he did nothing, his appeal would not be continued to 
the Board.  Moreover, the Board notes that the Veteran has 
been represented by an attorney, who is well aware of the 
requirements of filing an appeal with the Board and the 
elements needed to perfect an appeal, and such attorney has 
submitted argument and perfected an appeal as to other claims 
during this time frame.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006) (noting that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced).  Therefore, the Board has 
listed the issues that are properly in appellate status on 
the cover page, and will proceed accordingly.

The issue of entitlement to service connection for a liver 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's PTSD is manifested by a degree of 
disability which more nearly approximated occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

3.  The Veteran's PTSD was not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

4.  The Veteran's left upper extremity neuropathy (minor) is 
manifest by mild, incomplete paralysis of the median nerve; 
the Veteran does not suffer from moderate, severe, or total 
paralysis of the median nerve.

5.  There is no evidence that the Veteran was unemployable 
due to his service-connected disabilities prior to January 
17, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
4.7, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left upper extremity neuropathy (minor) 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.7, 4.124a, Diagnostic Code 
8515 (2008).

3.  The requirements for an effective date prior to January 
17, 2006, for the grant of TDIU have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.155, 3.157, 3.400, 4.16 (2008).

4.  The criteria for an effective date prior to January 17, 
2006, for eligibility for DEA under 38 U.S.C. Chapter 35 have 
not been met.  38 U.S.C.A. § 3501 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.807, 4.15, 21.3021 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

With regard to the Veteran's claims for an increased initial 
rating for PTSD and left upper extremity neuropathy, prior to 
the initial adjudication of the Veteran's claims for service 
connection in March 2005 and June 2006, respectively, in this 
case, the RO sent the Veteran letters, dated in March 2005 
and January 2006, respectively, which satisfied the duty to 
notify provisions except that they did not inform him how a 
disability rating and effective date would be assigned should 
service connection be granted.  The Veteran was subsequently 
provided with notice of how VA determines disability ratings 
and effective dates in a March 2006 notice letter.  
Nevertheless, because the claims for service connection were 
granted, any defect in the timing of the notice about how a 
disability rating and effective date would be determined was 
harmless error as to these claims.  Dingess, 19 Vet. App. at 
491; Goodwin, 22 Vet. App. at 137.  

Subsequently, the Veteran submitted NODs with the initial 
disability ratings assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing February 2006 and January 2007 statements of the case 
(SOC) and June 2006 and January 2007 supplemental statements 
of the case.  These documents informed the Veteran of the 
regulations pertinent to his appeal, including the applicable 
rating criteria, advised him of the evidence that had been 
reviewed in connection with his appeal, and provided him with 
reasons for its decision.  38 U.S.C.A. § 7105(d).  
Accordingly, the Board concludes that the notice obligations 
set forth in sections 7105(d) and 5103A of the statute have 
been fulfilled in this case.

With regard to the Veteran's earlier effective date claims, 
the Board notes that if, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103 notice, VA receives a notice of disagreement 
that raises a new issue, section 7105 (d) requires VA to take 
proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103 does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-03 (December 22, 2003).  Thus, because the 
notice that was provided before TDIU and eligibility for DEA 
were granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.  Therefore, the Board finds 
that under the holding in VAOPGCPREC 8-03, further notice 
from VA to the Veteran is not required with regard to his 
earlier effective date claims.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records, VA treatment records dated through April 
2009, private treatment records pertinent to the years after 
service, and Social Security Administration (SSA) records are 
on file.  The Veteran has at no time referred to records that 
he wanted VA to obtain or that he felt were relevant to the 
claim that VA has not obtained on his behalf.  Moreover, in 
addition to obtaining all relevant medical records, VA 
afforded the Veteran VA examinations in May 2005, November 
2005, February 2006 and December 2006 to evaluate his PTSD, 
and in April 2006 and November 2006 to evaluate his left 
upper extremity neuropathy.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA opinions obtained in this case are 
more than adequate, as they were predicated on a full reading 
of the treatment records in the Veteran's claims file.  They 
considered all of the pertinent evidence of record, to 
include the statements of the Veteran, and provide a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

I.  Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45. Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

        A.  PTSD

In this case, the Veteran's PTSD is assigned a 50 percent 
disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this formula, a 50 percent 
evaluation is for assignment when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that on 
and after March 22, 2007, the Veteran is not entitled to an 
evaluation in excess of 50 percent for his service- connected 
PTSD.  In this regard, the Veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood on or after March 22, 2007.

In this case, the Veteran has been assigned GAF scores 
ranging from 53 to 65.  According to DSM-IV, which as noted 
above, VA has adopted pursuant to 38 C.F.R. §§ 4.125 and 
4.130, a GAF score of 61 to 70 indicates some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 
267 (1996).

The Board finds that in this case, the clinical evidence more 
closely assesses the Veteran's occupational and social 
impairment around the 50 percent rating.  In this regard, the 
Veteran was afforded VA examinations in May 2005, November 
2005, February 2006 and December 2006.  Throughout the course 
of the appeal, the Veteran's PTSD symptoms have included 
nightmares, a previous history of flashbacks, a mild problem 
talking about and thinking about his military experience, 
social isolation, some anger and irritability, hyperstartle 
response, hypervigilance and emotional restriction.  

Socially, the Veteran has had difficulty establishing and 
maintaining effective relationships.  In this regard, at the 
May 2005 VA examination, the Veteran reported that he had 
been divorced and believed that his problems talking and 
thinking about his military experiences were probably the 
reason.  However, he did state that he had remarried and that 
he and his current wife had been married for 24 years.  He 
was also a truck driver for 16 years to isolate himself.  The 
May 2005 VA examiner observed that the Veteran had a moderate 
emotional restriction affect.  With regard to social 
functioning, the Veteran reported that because he worked a 
lot and was raising two children and a grandchild, he did not 
have a lot of time for social activity.  He did deer hunt, 
but stated that he had not been in two years due to taking 
care of his children and grandchild.  He also stated that he 
had five friends with whom he visited and one friend visited 
him.  The examiner noted that it did appear that his social 
functioning was mildly impaired by his PTSD, as he was 
working and helping raise one of his grandchildren and two 
children at that time.  

At the November 2005 VA examination, the Veteran reported 
that he remained married to his current wife of 25 years.  
The Veteran noted that he and his wife were OK but that he 
did have some lack of emotional connection about certain 
matters that he dealt with regarding combat.  With regard to 
social functioning, the Veteran reiterated that because he 
worked a lot and raised two children and a grandchild, he did 
not have a lot of time for social activity.  The Veteran 
continued that he had time to bow hunt and had harvested one 
male deer.  The examiner stated that the Veteran continued to 
have a problem talking about and thinking about his military 
experiences, noting again that his previous marriage had 
ended because of this and that he isolated himself by working 
as a truck driver for many years.  The Veteran reiterated 
that he had problems with close relations.  The examiner 
characterized the effects of the Veteran's PTSD on his social 
functioning as moderate.  

At the February 2006 VA examination, the examiner reiterated 
that the Veteran and his wife had been married for 25 years, 
and that the Veteran and his wife continued to raise their 
grandchild.  The Veteran stated that he would go to his 
friend's house to ride horses, stating that he found this 
activity relaxing.  The Veteran stated that he would also go 
to the Archery Club to shoot targets and animal figures.  The 
Veteran also had a friend that he would see about two times 
per week when he stopped by the friend's shop for a beer.  
The Veteran hunted deer that year and was proud to have shot 
a large deer.  The Veteran stated that he intended to hunt 
turkey that spring and fall with his bow.  The examiner again 
characterized the effects of the Veteran's PTSD on his social 
functioning as moderate.

At the December 2006 VA examination, the Veteran stated that 
he remained married and that his marriage was stable.  He 
also stated that he had a close family relationship with his 
children.  He stated that they attended church, and that he 
hunted with a bow as a leisure pursuit.  There had not been 
any suicide attempts or episodes of violence or 
assaultiveness.  The examiner stated that the Veteran 
maintained effective psychosocial functioning.  The examiner 
also stated that PTSD had caused constriction n social and 
inner-personal functioning and had limited to some extent his 
recreational activities.  The examiner noted that this 
examination showed a trend toward increasing PTSD symptoms.  
Nonetheless, the examiner concluded that the Veteran's 
symptoms remained in the moderate range.  

Industrially, the record reflects that at the time of the May 
2005 VA examination, the Veteran was employed as a farmhand 
cleaning the pens.  He was working 60 hours per week.  He was 
also a part-time trucker there.  There had not been any 
mental health days in the past year.  The Veteran previously 
worked as a truck driver for 16 years, although his wife 
would drive with him at times.  The examiner stated that 
there appeared to be a mild occupational problem.  

At the November 2005 VA examination, the examiner noted that 
the Veteran's usual occupation was truck driver but he was 
currently a farm hand, full time.  The Veteran had been at 
this occupation for 1 to 2 years.  The Veteran had not had 
any mental health days in the past year.  The examiner 
described the effects of the Veteran's PTSD symptoms on his 
occupational functioning as moderate. 

At the February 2006 VA examination, the Veteran remained 
employed full-time as a farmhand.  The Veteran stated that he 
had not had any mental health days in the past year.  The 
examiner again characterized the effects of the Veteran's 
PTSD symptoms on his occupational functioning as moderate. 

At the December 2006 VA examination, the examiner stated that 
employment had been a problem for the Veteran.  The Veteran 
reported that for a number of years he drove as a truck 
driver and then for five years used heavy equipment at a feed 
lot.  He quit his job in January 2006 because of the 
increased swelling and pain in his legs and arm.  He 
explained that he had poor circulation.  The Veteran reported 
that prior to quitting in January 2006, he missed two to 
three days of work per month due to the swelling.  The 
examiner stated that the PTSD by itself would not cause him 
to miss work.  The Veteran stated that he would like to work 
but reported that physically, he was no longer able to do 
that.  The examiner concluded that in his opinion, the 
Veteran's PTSD contributed to a moderate degree to the 
Veteran's inability to function occupationally.  He 
reiterated that PTSD by itself did not render the Veteran 
totally unemployable.  

Therefore, the Board concludes that throughout the appeal 
period, the Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 50 
percent rating.  The Veteran's GAF scores, ranging from 53 to 
65 and reported PTSD symptoms at the May 2005, November 2005, 
February 2006 and December 2006 VA examinations are overall, 
indicative of moderate impairment.  Furthermore, although the 
May 2005 VA examiner stated that the Veteran's PTSD caused 
mild social and occupational impairment, at the November 
2005, February 2006 and December 2006 VA examinations, the 
examiners concluded that the Veteran had moderate impairment 
in social and occupational functioning.  Indeed, although the 
December 2006 VA examiner noted that the Veteran's PTSD 
symptoms had showed a trend toward increasing, he stated that 
the Veteran's symptoms remained in the moderate range.  Thus, 
in evaluating all of the evidence of record, the Board finds 
that the Veteran's symptoms more nearly approximate moderate 
social and occupational impairment, or a 50 percent 
disability evaluation.

However, throughout the appeal period, neither the symptoms 
nor the GAF scores assigned, ranging from 53 to 65, are 
consistent with a higher disability rating.  For example, at 
each of his VA examinations, the Veteran was observed to be 
dressed appropriately with adequate personal hygiene.  His 
speech was of normal tone, volume and pacing.  Although he 
did have mild variability in pitch, spontaneity and 
modulation, the May 2005 VA examiner stated that this was 
consistent with his affect.  The Veteran's mood remained 
mildly dysphoric.  There was no unusual psychomotor activity.  
He was also oriented to time, person, place and situation.  
Thought process ranged from logical to circumstantial, but 
his thought content did not reveal any unusual material.  
There was no evidence of any delusions or hallucinations.  
His judgment was intact and there was no inappropriate 
behavior.  He did not have panic attacks.  He had no 
homicidal or suicidal ideations.  There was no evidence of 
any impulsivity or violence.  Memory, both remote and recent 
were normal.  In addition, the Veteran indicated that he had 
a close relationship with his immediate family, some friends 
and he enjoyed some social activities, such as hunting.  
Thus, throughout the appeal period the Veteran has not been 
unable to establish and maintain effective relationships.

Accordingly, the Board finds that throughout the appeal 
period, the Veteran has met the requirements for a 50 percent 
schedular rating, but no higher.  In this regard, although 
there is evidence of some impaired impulse control such as 
hypervigilance, and some difficulty in adapting to stressful 
circumstances, there is insufficient evidence of 
symptomatology that more nearly approximates that which 
warrants the assignment of a 70 percent disability rating.  
In this regard, as was noted above, the Veteran quit his job 
based on his physical disabilities, and he has a close family 
and a number of friends.  Furthermore, the Veteran does not 
experience any obsessional rituals which interfere with 
routine activities, exhibit speech that is intermittently 
illogical, obscure or irrelevant, have suicidal ideation, r 
neglect of personal appearance and hygiene.  Furthermore, the 
Veteran exhibits none of the criteria listed for a 100 
percent rating.  See 38 C.F.R. § 4.7.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the appeal period; therefore no staged ratings are 
appropriate.  See Fenderson, supra.  Thus, the Board finds 
that throughout the appeal period, a 50 percent evaluation is 
appropriate and that there is no basis for awarding a higher 
evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, 
Diagnostic Code 9411.

Thus, while the criteria for the currently assigned 50 
percent evaluation have been met, the criteria for a higher 
disability or total schedular evaluation for the Veteran's 
service-connected PTSD have not been met at any point during 
the appeal period.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
PTSD.  Since the evidence is not in equipoise, the provisions 
of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable to warrant an evaluation in excess 
of 50 percent for any portion of the appeal period.

	B.  Left Upper Extremity Neuropathy

In this case, the Veteran's left upper extremity neuropathy 
is rated as 10 percent disabling, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, which addresses the median 
nerve.  The Board also notes that based on the evidence of 
record, the Veteran is right handed.  Therefore, for rating 
purposes, his left upper extremity is considered his minor or 
non-dominant extremity.  See 38 C.F.R. § 4.69 (2008).

Pursuant to Diagnostic Code 8515, a 10 percent rating is 
appropriate for both the major and minor hand when there is 
mild incomplete paralysis of the median nerve.  For moderate 
incomplete paralysis, a 30 percent rating is assigned for the 
major hand and a 20 percent rating is assigned for the minor 
hand.  For severe incomplete paralysis, a 50 percent rating 
is assigned for the major hand and a 40 percent rating is 
assigned for the minor hand.  A 70 percent rating is assigned 
for complete paralysis of the median nerve on the major side 
with such manifestations such as the hand inclined to the 
ulnar side; the index and middle fingers more extended than 
normal; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  Complete paralysis of the minor hand 
is rated as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a, Note following Diagnostic Code 8515.

In considering the evidence of record based on the laws and 
regulations as outlined above, the Board finds that the 
Veteran is not entitled to an initial rating in excess of 10 
percent for his left upper extremity neuropathy.  In this 
regard, the Veteran's left upper extremity neuropathy has not 
been shown to be reflective of moderate incomplete paralysis. 

The Veteran was afforded a VA examination in April 2006.  At 
that examination, the Veteran described tingling and numbness 
in his left arm, and also noted decreased strength with 
lifting and with grip on the left.  He also described 
fatigability and decreased sensation with paresthesias in the 
left upper extremity.  The Veteran stated that he took Advil 
on an as needed basis.  He stated that he had flareups with 
activities involving the left shoulder, and alleviating 
factors included rest and mediation.  During the flareups, he 
had decreased strength, decreased range of motion, decreased 
sensation and increased paresthesias.  On physical 
examination, the examiner noted that there was decreased 
sensation noted diffusely throughout the entire left upper 
extremity to pain, pinprick, and light touch testing with 
monofilament 5.07.  The examiner diagnosed left upper 
extremity weakness and neuropathy. 
The Veteran was also afforded a VA examination in November 
2006.  At that examination, the examiner noted that the 
Veteran had neurologic symptoms, to include weakness or 
paralysis.  The examiner described this as mild weakness of 
left arm grasp.  On neurological examination, the Veteran had 
normal coordination, normal orientation, normal memory and 
speech.  There was no motor loss, although there was some 
sensory loss.  His deep tendon reflexes were 1+.  Concerning 
the neuropathy of the left arm, the examiner stated that the 
Veteran did have a mild decrease in sensation to light touch, 
pinprick, and monofilament examination noted in a scattered 
fashion over the left humerus in the proximal forearm.  The 
examiner continued that he had a fair amount of callus of the 
left hand which was obviously why his sensation was decreased 
there.  There was no muscle wasting or muscle loss noted.  
Grasp was slightly decreased in the left hand.  

Accordingly, the Board finds that the evidence of record does 
not more nearly approximate the criteria for an evaluation in 
excess of 10 percent for the Veteran's left upper extremity 
neuropathy.  38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8515.  
As was noted by the November 2006 VA examiner, the Veteran's 
neuropathy was mild.  The November 2006 VA examiner also 
noted that there was no muscle wasting or muscle loss.  Thus, 
the Veteran's incomplete paralysis was only sensory.  As was 
noted above, when the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Note preceding Diagnostic Code 
8515.  In this case, because the November 2006 VA examiner 
consistently characterized the Veteran's left upper extremity 
as mild, the Board finds that the currently assigned 10 
percent evaluation is appropriate, and as such a higher 
evaluation is not warranted.

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Fenderson, supra.

Thus, while the criteria for the currently assigned 10 
percent evaluation have been met, the criteria for a higher 
disability evaluation for the Veteran's service-connected 
left upper extremity neuropathy have not been met at any 
point during the appeal period.  In essence, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for left upper extremity neuropathy.  
Since the evidence is not in equipoise, the provisions of 38 
U.S.C.A. § 5107(b) regarding resolution of reasonable doubt 
are not applicable to warrant an evaluation in excess of 50 
percent for any portion of the appeal period.

	C.  Conclusion

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD or left upper extremity neuropathy are so exceptional or 
unusual as to warrant the assignment of a higher rating on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2008). 
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service- connected disability are 
inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service-
connected PTSD or left upper extremity neuropathy has caused 
frequent periods of hospitalization or marked interference 
with his employment.  In this regard, at the December 2006 VA 
examination, the examiner noted that the Veteran had stopped 
working, but that the Veteran's PTSD itself did not render 
him unemployable.  In addition, on the November 2006 VA 
examination report, the examiner stated that although the 
Veteran's left upper extremity neuropathy was a factor in the 
Veteran's decision to stop working, his back and his shell 
fragment wound to the left shoulder, for which the Veteran is 
also service-connected, also factored into his decision.  
Therefore, the evidence of record did not indicate, nor did 
the Veteran contend, that he had marked interference with 
employment due solely to his service-connected PTSD or left 
upper extremity neuropathy.  Additionally, the Board finds 
that the rating criteria to evaluate PTSD and paralysis of 
the median nerve reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

II.  Earlier Effective Dates

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an award 
of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  The effective date of an award of 
disability compensation based on a claim to reopen after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

A claim for TDIU is an application for increased compensation 
within the meaning of the statute because the claimant is 
attempting to show that his service-connected disability has 
worsened.  Wood v. Derwinski, 1Vet. App., 267, 269 (1991).  
For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
a claim is received within one year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating an intent to 
apply for one or more benefits under laws administered by the 
VA from a claimant may be considered an informal claim.  Such 
an informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a).  To determine when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 
(1992).

	A.  TDIU

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an earlier effective date for the 
grant of TDIU.  In his February 2007 notice of disagreement 
(NOD), the Veteran's attorney contends that at a minimum, 
February 22, 2005 should be the effective date of the grant 
of TDIU, as he contends that this is the date the Veteran met 
the underlying requirements for individual employability.  
Having carefully considered these contentions in light of the 
evidence of record and the applicable law, the Board 
concludes that February 22, 2005 cannot be the effective date 
for the grant of TDIU.  

The Veteran was granted TDIU in a January 2007 rating 
decision, effective from January 17, 2006, the day following 
the Veteran's last day of employment.  The veteran filed a 
timely appeal of the effective date assigned in the January 
2007 rating decision, and therefore he has not improperly 
raised a freestanding claim for an earlier effective date in 
an attempt to overcome the finality of unappealed rating 
decisions assigning effective dates for benefits granted.  
Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).

The Board observes that at the time the Veteran filed his 
application for TDIU in July 2006, his service-connected 
disabilities included PTSD, evaluated as 50 percent 
disabling; residuals of a shell fragment wound, left shoulder 
with tendonitis and bursitis, retained foreign body (Muscle 
Groups III and IV), evaluated as 20 percent disabling; left 
upper extremity neuropathy (minor), evaluated as 10 percent 
disabling; chronic strain of the lumbosacral spine with 
degenerative disc disease of L1 to L4, evaluated as 10 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; chronic musculoligamentous strain of the right 
knee with mild joint space narrowing, evaluated as 10 percent 
disabling; scar, shell fragment wound, left shoulder, 
evaluated as noncompensable; and hearing loss of the left 
ear, evaluated as noncompensable.  The Board notes that 
pursuant to a February 2006 rating decision, which increased 
the evaluation for the Veteran's service-connected shell 
fragment wound, left shoulder, with tendonitis, retained 
foreign body (Muscle Groups III and IV) from 10 percent to 20 
percent, effective from February 22, 2005, and increased the 
evaluation for the Veteran's service-connected PTSD from 30 
percent to 50 percent, effective from February 22, 2005, the 
Veteran met the objective criteria for TDIU, or a combined 
evaluation of 70 percent, as of August 25, 2005.  38 C.F.R. § 
4.16(a).  However, as was noted above, the Veteran indicated 
on his July 2006 application for TDIU that he remained 
employed full time until January 16, 2006.

The central inquiry in a TDIU claim is "whether the 
Veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the Veteran's education, special training, and 
previous work experience, but not to age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The sole fact that a Veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment.  
The ultimate question, however, is whether the Veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Van 
Hoose, 4 Vet. App. at 363.

In this case, the evidence of record does not establish that 
the Veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to January 17, 2006.  In this regard, the 
Board notes that at his December 2006 VA PTSD examination, 
the Veteran stated he quit his job in January 2006 because of 
increased swelling and pain in his legs and arm.  Similarly, 
on his July 2006 TDIU application, the Veteran indicated that 
the date his disability affected his full-time employment was 
January 10, 2006.  He also indicated that the date he last 
worked full-time and the date that he became too disabled to 
work was in January 2006.  In his list of employment for the 
last five years, the Veteran again indicated that he had 
worked full time until January 2006.  Similarly, the 
Veteran's most recent employer submitted a VA Form 21-4192, 
Request for Employment Information in Connection with Claim 
for Disability Benefits in September 2006.  The employer 
indicated that the Veteran's ending date of employment was 
January 16, 2006.

Thus, although the record reflects that the Veteran met the 
objective criteria for TDIU as of August 25, 2005, there is 
no evidence to suggest that he was unemployable at that time.  
Rather, the earliest reference to unemployability is not 
until January 2006, when the December 2006 VA examiner, the 
Veteran's former employer, and the Veteran himself all 
indicated that he was no longer able to work.  As such, the 
Veteran has not been shown to have been unemployable due to 
his service-connected disabilities prior to January 17, 2006.  
38 C.F.R. § 4.16(a), (b); see also Meeks v. West, 216 F.3d 
1363 (Fed. Cir. 2000) ("[T]he 'date of award' inquiry has 
nothing to do with the amount of compensation a claimant will 
receive, or the date from which a rating will apply.").

In summary, the medical evidence does not show that the 
Veteran was unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities prior to January 17, 2006, the date that the 
Veteran was last employed.  Therefore, the Board finds that 
the Veteran was not entitled to TDIU prior to January 17, 
2006.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim.  Because 
the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  As 
such, entitlement to an effective date prior to January 17, 
2006, for the grant of TDIU is denied.

B.  Eligibility for Dependents' Educational Assistance 
(DEA), pursuant to Chapter 35 of Title 38, United States 
Code

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an earlier effective date for 
eligibility for DEA under 38 U.S.C. Chapter 35.  In his 
February 2007 notice of disagreement (NOD), the Veteran's 
attorney contends that at a minimum, February 22, 2005 should 
be the effective date of eligibility for DEA under 38 U.S.C. 
Chapter 35, as he contends that this is the date the Veteran 
met the underlying requirements for individual employability.  
Having carefully considered these contentions in light of the 
evidence of record and the applicable law, the Board 
concludes that February 22, 2005 cannot be the effective date 
for eligibility for DEA under 38 U.S.C. Chapter 35.

For the purposes of DEA under 38 U.S.C. Chapter 35, basic 
eligibility exists if the Veteran was discharged from service 
under conditions other than dishonorable and if he has a 
permanent and total service-connected disability.  38 
U.S.C.A. § 3501 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.807, 
21.3021 (2008).  There are other avenues through which basic 
eligibility may be granted; however, they involve factors not 
applicable here, e.g., the death of the Veteran or if the 
Veteran is currently on active duty.  Id.

In this case, as is discussed more fully above, the Board 
finds that the Veteran did not meet the criteria for a 
permanent and total disability rating for compensation 
purposes prior to January 17, 2006.  Therefore, an effective 
date for the assignment of an effective date prior to January 
17, 2006, is not warranted.  Since eligibility for DEA under 
38 U.S.C. Chapter 35 is predicated on a finding of permanent 
total disability in this case, the effective date of such 
eligibility cannot precede January 17, 2006.  Eligibility for 
DEA under 38 U.S.C. Chapter 35 is, effectively, derived from 
and cannot precede that date.  Therefore, the law is 
dispositive of the issue; and, as such, the appeal must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for service-connected PTSD is denied. 

Entitlement to an initial disability rating in excess of 10 
percent for service-connected left upper extremity neuropathy 
is denied.

Entitlement to an effective date prior to January 17, 2006, 
for the grant of TDIU is denied.

Entitlement to an effective date prior to January 17, 2006, 
for eligibility for DEA is denied.



REMAND

Reason for Remand: To afford the Veteran a VA examination.

As was noted above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008; 38 C.F.R. § 3.159 (2008).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).

In this case, the Veteran is claiming entitlement to service 
connection for a liver disorder.  The Veteran was afforded a 
VA examination for this claim in March 2009.  However, the VA 
examiner concluded that he could not resolve this issue 
without resorting to mere speculation.  The Board notes that 
a service connection determination must be based on reliable 
competent medical evidence and may not be based on a resort 
to pure speculation.  See 38 C.F.R. § 3.102.  Furthermore, 
because VA undertook to provide one, the Board must ensure 
that such an examination is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (noting that a medical opinion must 
describe the disability in sufficient detail so the Board can 
make a fully informed evaluation of the disability).  
Therefore, an examination, based on a review of the record 
and focusing on the relationship, if any, between the 
Veteran's current liver disorder and his period of service is 
in order prior to further appellate consideration of the 
Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
examination for the purpose of obtaining 
an opinion as to whether his current liver 
disorder is etiologically related to his 
active service.  Any and all studies, 
tests and evaluations deemed necessary by 
the examiner should be performed.  After 
examining the Veteran and the claims 
folder, to include the Veteran's service 
treatment records, which note that the 
Veteran was treated for hepatitis during 
service, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's liver 
disorder is causally or etiologically 
related to his active service.

In providing the requested opinion, the 
examiner should be advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.

A clear rationale for all opinions 
provided would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board. Since it is 
important "that each disability be viewed 
in relation to its history [,]" 38 C.F.R. 
§ 4.1 (2008), copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the Veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


